Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered December 18,1975, convicting her of criminal sale of a controlled substance in the third degree, upon her plea of guilty, and imposing sentence. Case remitted to Criminal Term to hear and report on whether defendant, prior to entering her plea of guilty, had been advised by her trial attorney of the possibility of an "agency” defense, and appeal held in abeyance in the interim. The record is presently silent on whether defendant’s trial attorney advised her as to the "agency” defense. The facts which will be brought out at the hearing may shed some light on whether defendant’s plea of guilty was knowingly and intelligently made. Margett, Damiani, Rabin and Hawkins, JJ., concur; Cohalan, Acting P. J., dissents and votes to affirm the judgment.